Citation Nr: 0616256	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-17 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bipolar disorder, 
including the issue of whether service connection may be 
granted.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 until 
November 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran initially included a claim for service connection 
for post traumatic stress disorder.  This claim was withdrawn 
during the November 2004 RO hearing.  As such, only the issue 
of entitlement for service connection for bipolar disorder 
remains before the Board.



FINDING OF FACT

1.  The evidence associated with the claims file subsequent 
to the February 2002 rating decision relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

2.  Bipolar disorder was not manifested during service, or 
within one year after separation from service, and is not 
causally or etiologically related to service.





CONCLUSIONS OF LAW

1.  Evidence received since the final February 2002 
determination wherein the Board denied the veteran's claim of 
entitlement to service connection for bipolar disorder is new 
and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2005).

2.  The criteria for a grant of service connection for 
bipolar disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1133, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for bipolar disorder.  A 
claim for service connection for bipolar disorder was 
previously considered and denied by the RO in decisions dated 
in September 2000 and February 2002.  The September 2000 
decision denied the claim as being not well grounded.  
Shortly after this rating decision, the Veteran's Claims 
Assistance Act (VCAA) was enacted and eliminated the 
requirement of a well-grounded claim.  As such, the RO 
readjudicated the veteran's claim under the standards 
implemented by the VCAA.  The veteran was advised of the 
decision and did not appeal.  The February 2002 decision 
represents a final decision.  38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1100(a), 20.1104. 

Although the RO reopened the claim in its July 2003 rating 
decision, the Board is required to consider de novo whether 
new and material evidence has been received to reopen a 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir.1996).  
Absent the submission of evidence that is sufficient to 
reopen the claim, the Board's analysis must cease.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  The Board may not then proceed to 
review the issue of whether the duty to assist has been 
fulfilled, or undertake an examination of the merits of the 
claim.  The Board will therefore undertake a de novo review 
of the new and material evidence issue.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
held that when a claimant seeks to reopen a previously denied 
claim, VA must examine the bases for the denial in the prior 
decision and advise the claimant what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  The Board finds the evidence associated 
with the claims file is sufficient to reopen the claim and as 
such finds that a deficiency in notice, if any, does not 
inure to the veteran's prejudice.  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.  

At that time of the February 2002 rating decision the 
evidence of record consisted of service medical records and 
some treatment records from VA medical centers.  
Subsequently, records from the Social Security 
Administration, including additional VA treatment records, 
have been associated with the claims file. 

The evidence submitted subsequent to the February 2002 rating 
decision is new, in that it was not previously of record, and 
is also material.  In February 2002, the claim was denied as 
there was no diagnosis of bipolar disorder during service.  
The additional evidence is "material" because some of the 
records provided by the Social Security Administration refer 
to an initial diagnosis of bipolar disorder in 1979 or 1980.  
This would place the diagnosis of bipolar disorder during the 
veteran's period of service and therefore relates to the 
unestablished element of an inservice incurrence of a disease 
or injury which is necessary to substantiate the veteran's 
claim.  

The additional evidence received since the February 2002 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claim for service connection for bipolar disorder is 
reopened.

Duty to Notify and Assist

The claim for service connection for a bipolar disorder 
having been reopened, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in September 2003, October 2003, and June 2005.  

The September 2003 letter specifically requested information 
concerning the facility where the veteran was initially 
diagnosed with bipolar disorder.  This letter advised the 
veteran that the service medical records do not contain a 
diagnosis of any psychiatric disorder.  The October 2003 
letter advised the veteran of what was needed to qualify as 
new and material evidence.  Additionally, the October 2003 
letter advised the veteran of the elements of service 
connection and informed the veteran that service medical 
records and Social Security Administration records were 
already associated with the claims file.  The October 2003 
letter indicated VA would obtain federal records and would 
make reasonable efforts to obtain private records.  The June 
2005 letter specifically indicated that evidence 
demonstrating bipolar disorder existed from military service 
until the present was required.  The veteran was advised he 
could submit dates of medical treatment for bipolar disorder 
during service, lay statements, and statements from service 
medical personnel, employment records, pharmacy records, 
insurance records and private medical records.  The June 2005 
letter reminded the veteran of what the evidence needs to 
show to substantiate his claim and indicated VA would obtain 
federal records and would assist in obtaining private 
records.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Although the RO did not advise the 
veteran of such information, because the claim for service 
connection is being denied, no disability rating or effective 
date will be assigned.  Proceeding with this matter in its 
procedural posture would not therefore inure to the veteran's 
prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, service personnel records, VA outpatient 
treatment records, private medical records and records from 
the Social Security Administration are associated with the 
claims file.  The veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide his 
claim.  As such, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that the case is ready for 
appellate review.

The Merits of the Claim

The veteran seeks service connection for bipolar disorder.  
The Board finds the preponderance of the evidence is against 
the claim and the appeal will be denied. 

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury diagnosed 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in the line of duty in the 
active military, naval or air service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, including psychoses, when such disease is 
manifested to a compensable degree within one year after 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has a current disability of a bipolar disorder 
which is reflected in VA outpatient treatment records from 
the Biloxi /Gulfport VA Medical Center.  These records 
include treatment for bipolar disorder and indicate the 
veteran was prescribed antipsychotic medications to treat the 
bipolar disorder.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current bipolar disorder and the 
inservice disease or injury.

Service medical records fail to document any psychological 
treatment or any mental health problems.  Examinations 
performed in connection with the veteran's entrance and 
promotions in service fail to document any neurological or 
psychiatric problems.  Other documents dated in August 1980 
in connection with the veteran's separation from service 
document behavioral problems and disciplinary actions, but do 
not indicate any psychiatric complaint, treatment or 
diagnosis.  An August 1980 letter of counseling noted the 
veteran has been under emotional strain due to separation 
from his spouse and having to relocate.  The Report of 
Medical History filled out by the veteran and dated in 
October 1980 does not indicate any nervous trouble or 
depression or excessive worry.  Additionally, the report does 
not indicate any treatment for a mental condition.  The 
October 1980 separation examination found psychiatric or 
neurological systems to be normal.  The October 1980 
separation examination mentioned the veteran was seen by 
mental health, however, this statement refers to the 
veteran's episodes of memory loss and notes the problem is 
unresolved.  

The evidence of record favorable to a finding of a diagnosis 
during service is a transcript from the Social Security 
Administration which noted the veteran had testified that he 
was first diagnosed around 1979 or 1980.  However, this 
evidence is contradicted by other more probative evidence 
which indicates the veteran was first diagnosed with the 
disorder in March 2000 - i.e., 20 years after his discharge 
from active military duty.  Godfrey v. Brown, 7 Vet. App. 
398, 407 (1995).  

Evidence which simply records information the veteran has 
provided is not "competent medical evidence"  See LeShore 
v. Brown, 8 Vet. App. 406, 409(1995).  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through eduction, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran's testimony is not 
probative because the veteran, as a lay person, is not 
competent to render an opinion on matters of a medical 
diagnosis or the etiology of a diagnosed disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The veteran asserts the documents in connection with his 
separation illustrate symptoms of his bipolar disorder during 
service.  Specifically, he believes the memorandum regarding 
involuntary separation dated in November 1980, which cited 
apathy and a defective attitude, was indicative of his 
bipolar disease during service.  He also believes the letter 
of counseling noting his emotional strain is indicative of 
his bipolar disorder.  However, the apathy, defective 
attitude and emotional strain were not attributed to any 
mental disorder.  In fact, several of the documents 
surrounding the veteran's separation in 1980 indicate the 
defective attitude, emotional strain and decreased 
performance stemmed from the veteran's marital problems.  
Without a clear indication of the causes of the apathy and 
defective attitude, these documents are insufficient standing 
alone to establish an inservice injury or disease.  

There is also no continuity of symptomatology.  As stated 
above, the separation examination dated in October 1980 
reflected no psychiatric abnormalities.  Further, the 
earliest record in the claims file of symptoms or treatment 
for a psychiatric disorder is in a July 1996 VA outpatient 
treatment record provided by the Social Security 
Administration when the veteran was diagnosed with anxiety.  
The earliest diagnosis of bipolar disease is in a March 2000 
VA outpatient treatment record.  The gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  This gap in the evidence also indicates 
that presumptive service connection for bipolar disorder is 
not warranted as there is no evidence that the disease had 
its onset within one year after separation from service.

Furthermore, even if the report of apathy and defective 
behavior was accepted as an inservice incurrence, there is no 
competent medical evidence of a nexus between the current 
bipolar disorder and the apathy and defective behavior.  None 
of the treatment records link the bipolar disorder to the 
veteran's service.  A March 2001 private report of 
psychological consultation performed in connection with the 
veteran's Social Security disability claim raised a question 
of substance abuse induced mental disorder.  A VA treatment 
record dated in June 2003 also noted it would be impossible 
to determine whether the bipolar disorder was precipitated by 
his service.

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of letters dated in September 2003, 
October 2003, and June 2005 but he has failed to do so.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised in 
the September 2003, October 2003, and June 2005 letters of 
the need to submit medical evidence of a relationship between 
the current disability and an injury, disease or event in 
service.  While the veteran is of the opinion that his 
bipolar disease is related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The preponderance of the evidence indicates the veteran does 
not have bipolar disease that is causally or etiologically 
related to service.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for bipolar disorder is reopened.  To 
this extent and to this extent only, the appeal is granted.

Service connection for bipolar disorder is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


